Opinion by
Judge Cofer:
A county is not a corporation within the meaning of Sec. 3, Chap. 26, Rev. Stat., requiring that when any corporation shall institute *629an action in any court, it shall, before the commencement thereof, give bond with surety to pay all costs that accrue either to the opposite party or to the officers of the court.

J. W. Compton, Sandidge & Allen, for appellant.


A. J. Jamies, for appellees.

Counties are corporations only in a restricted sense. They are public corporations created by the state as agencies in the administration of civil government, and are, therefore, parts of the state government; and it cannot be supposed that the legislature intended to impose upon them the burden of giving bond- with surety before they would be permitted to institute actions necessary to the proper exercise of their functions.
The statute was intended to protect the defendant in suits instituted by private corporations, and to secure to the officers of the state payment for services rendered in suits prosecuted by such corporations, but does not apply to public corporations. The court, therefore, erred in sustaining the motion of the appellees and in dismissing the action because no bond for costs had been given.
Judgment reversed, and cause remanded with directions to over'rule the motion, and for further proceedings.